DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 9/27/2019, 12/20/2019, 10/05/2020, and 11/30/2020. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim(s) 3 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites the limitation: “wherein the end cap includes an axial extension that extends from the bottom surface, and the at least one prong is attached to the axial extension”.
However, claim 1 upon which the claim depends recites the limitation of “an end cap having a top surface and a bottom surface opposite the top surface, an axial extension that extends from the bottom surface, and at least one prong attached to the axial extension”. As such, the limitations of “the end cap” of claim 1 includes all the limitations of claim 7.
Therefore, claim(s) 7 fail(s) to further limit the subject matter of claim 1 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20140183116 by Ardes.
Regarding claim(s) 1 & 3, Ardes teaches a fuel filter assembly, comprising:
a filter housing (10 & 11) having an outer wall defining a cavity (see Fig. 1, showing the cavity filled by a filter 3);
a center stack (see Fig. 1 & 3, standpipe 2 & horizontal portion of the bottom housing 10) having
a base component (see Fig. 1, horizontal portion of housing 10)
a top portion (see Fig. 1 & 3, standpipe 2),
wherein the center stack is positioned within the cavity of the filter housing and attached to the housing (see Fig. 1, the combination of the standpipe 2 and the horizontal portion of the bottom housing 10 read on the claimed limitations, because both the stand pipe and the bottom housing 10 are within the cavity formed by the housing 10 & 11),
the center stack (2) having an axial aperture (29) in the top portion (see Fig. 7, aperture 29),
the axial aperture (29) having a circumferential surface (29’ & 29”); and
a fuel filter (3) (see ¶ [0002] “The present invention relates to a liquid filter, in particular an oil or fuel filter of an internal combustion engine”) that includes:
a filter base (32);
an end cap (31) having
a top surface (see Fig. 1, top surface of endcap 31) and
a bottom surface opposite the top surface (see Fig. 1, bottom surface of endcap 31),
an axial extension (33) that extends from the bottom surface (see Figs. 1-3), and
at least one prong (39) attached to the axial extension (33),

a filter element (30) attached to an undersurface of the end cap (31) (see Fig. 3); and
a pin (35) attached at a filter base (32).
Regarding claim(s) 2, Ardes teaches the fuel filter assembly of claim 1.
Ardes further teaches where the base component of the center stack having a top surface (see Fig. 1, top surface of the horizontal portion of the bottom housing 10) and
the filter base (32) including a bottom surface (see Fig. 1, bottom surface of filter base 32),
an axial gap being formed between the top surface of the base component of the center stack and the bottom surface of the filter base (see Fig. 1).
Regarding claim(s) 4, Ardes teaches the fuel filter assembly of claim 1.
Ardes further teaches wherein the end cap (31) includes a space above the axial surface (29 & 29’) to provide clearance for an upper end of the center stack (33) (see Figs. 1 & 3).
Regarding claim(s) 8, Ardes teaches the fuel filter assembly of claim 1.
Ardes further teaches wherein the circumferential surface (29, 29’ & 29”) is flat (see Fig. 7).
claim(s) 9, Ardes teaches the fuel filter assembly of claim 1.
Ardes further teaches wherein the axial surface of the at least one prong (39) is flat (see Fig. 1) (see ¶ [0049] “(see ¶ [0049] “As second positioning means 39 at the filter insert, here a radially inward-protruding dog 39' is provided on the inner circumference of supporting body 33 of filter insert 3.”).
Regarding claim(s) 10; Ardes teaches method of installing a fuel filter (3) into a filter housing (10 & 11) comprising:
positioning the fuel filter such that an axial surface of a prong (39) of the fuel filter engages with a flat circumferential surface (29’ & 29”) of a center stack (2) of the housing (10 & 11) to axially locate the fuel filter within the housing (see ¶ [0049] “in the upper region thereof on the outer circumference of standpipe 2, a system of two guide webs 29' is integrally formed that run symmetrically and obliquely downward toward one another and go over into an axial slot 29''. As second positioning means 39 at the filter insert, here a radially inward-protruding dog 39' is provided on the inner circumference of supporting body 33 of filter insert 3. Second positioning means 29 and 39 ensure that when filter insert 3 is plugged onto standpipe 2, filter insert 3 assumes a defined position, regarded in the circumferential direction, relative to standpipe 2. Here, first positioning means 18 and 28 and second positioning means 29 and 39 are matched to one another in such a way that, in the assembled state of liquid filter 1, as shown in FIG. 1, closing pin 35 on lower end plate 32 of filter insert 3 is forced into the position in which it is ready for engagement with liquid discharge channel 15”),
the fuel filter having an end cap (31) with an extension (see Fig. 3, valve seat 41) and the prong (see Fig. 1, locking means 36, reads on the extension and prong claimed), and
the extension (41) fits into an aperture of the center stack of the filter housing (see Figs. 1 & 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 7, 11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20140183116 by Ardes, in further in view of US Patent Application Publication No. 20170080366 by Braunheim.
Regarding claim(s) 5, Ardes teaches the fuel filter assembly of claim 4.
Ardes is silent as to wherein the base of the filter includes a water separator at the filter base.
However, Braunheim teaches a water separator at a filter base of a fuel filter (see Abstract “The ring filter element may have an upper end disc, a lower end disc, a filter material arranged therebetween, and a dirt pot provided on the lower end disc. The dirt pot may have a water separator arranged therein and provided on the lower end disc, a protruding pin, and an opening on a base side of the dirt pot.”) in order to collect both the solid contaminant and water, a liquid contaminate in the fuel being treated (see ¶ [0007] “A water separator is provided in addition inside the dirt pot, so that the dirt pot per se can be used both as a dirt-collecting chamber and also as a water-collecting chamber, and has on the base side at least one outlet for collected dirt or respectively for collected water. With the filter device according to the invention it is therefore possible that it can only be used in so far as ring filter elements which fit it are used with the pin on the dirt pot side”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the filter base of Ardes, for another, the filter base comprising a water separator as taught by Braunheim, to yield the predictable results of removing any water which is present in the fuel being treated by capturing said water within the water separator. MPEP § 2143.I.B.
Regarding claim(s) 7, Ardes teaches the fuel filter assembly of claim 1.
Ardes further teaches wherein the fuel filter (6) further includes the filter element (30) having a raw end and a particle free end for fuel flow (see Abstract “A liquid filter with a replaceable filter insert and a housing having a raw liquid inlet, a central clean liquid outlet”), and

Ardes is silent as to a hydrophobic diaphragm.
However, Braunheim teaches a water separator at a filter base of a fuel filter; and where a pin attached to the water separator, which reads on the hydrophobic diaphragm (see Abstract “The ring filter element may have an upper end disc, a lower end disc, a filter material arranged therebetween, and a dirt pot provided on the lower end disc. The dirt pot may have a water separator arranged therein and provided on the lower end disc, a protruding pin, and an opening on a base side of the dirt pot.”) in order to collect both the solid contaminant and water, a liquid contaminate in the fuel being treated (see ¶ [0007] “A water separator is provided in addition inside the dirt pot, so that the dirt pot per se can be used both as a dirt-collecting chamber and also as a water-collecting chamber, and has on the base side at least one outlet for collected dirt or respectively for collected water. With the filter device according to the invention it is therefore possible that it can only be used in so far as ring filter elements which fit it are used with the pin on the dirt pot side”).
Therefore, it would have been obvious to one of ordinary skill in the art be-fore the effective filling date to substitute one known element, the filter base of Ardes, for another, the filter base comprising a water separator and a pin attached to the water separator as taught by Braunheim, to yield the predictable results of removing any water which is present in the fuel being treated by capturing said water within the water separator. MPEP § 2143.I.B.
claim(s) 11, Ardes teaches the method of claim 10, further comprising:
attaching a filter element (30) to an undersurface of the end cap (31);
engaging the filter base (32) with a base component of the center stack (see Fig. 1, pin 35 of the base engages with 35’ of the center stack.
Ardes is silent as to positioning a water separator at a filter base of the fuel filter; and attaching a pin to the water separator.
However, Braunheim teaches a water separator at a filter base of a fuel filter; and where a pin attached to the water separator (see Abstract “The ring filter element may have an upper end disc, a lower end disc, a filter material arranged therebetween, and a dirt pot provided on the lower end disc. The dirt pot may have a water separator arranged therein and provided on the lower end disc, a protruding pin, and an opening on a base side of the dirt pot.”) in order to collect both the solid contaminant and water, a liquid contaminate in the fuel being treated (see ¶ [0007] “A water separator is provided in addition inside the dirt pot, so that the dirt pot per se can be used both as a dirt-collecting chamber and also as a water-collecting chamber, and has on the base side at least one outlet for collected dirt or respectively for collected water. With the filter device according to the invention it is therefore possible that it can only be used in so far as ring filter elements which fit it are used with the pin on the dirt pot side”).
Therefore, it would have been obvious to one of ordinary skill in the art be-fore the effective filling date to substitute one known element, the filter base of Ardes, for another, the filter base comprising a water separator and a pin attached to the water separator as taught by Braunheim, to yield the predictable results of removing any water which is present in the fuel being treated by capturing said water within the water separator. MPEP § 2143.I.B.
Regarding claim(s) 12, Ardes teaches the method of claim 11.
Ardes further teaches forming an axial gap (see Fig. 1) between a top surface of the base component (see Fig. 1, top surface of the horizontal portion of the bottom housing 
Regarding claim(s) 15, Ardes teaches a fuel filter (see ¶ [0002] “The present invention relates to a liquid filter, in particular an oil or fuel filter of an internal combustion engine”) comprising:
a filter base (32);
an end cap (31) having a top surface and a bottom surface opposite the top surface (see Fig. 1, surfaces of end cap 31),
an axial extension (33) that extends from the bottom surface, and
at least one prong (39) attached to the axial extension (33),
the at least one prong (39) having an axial surface facing away from the top surface that axially locates the fuel filter against a circumferential surface (29’ & 29”) of a housing (see ¶ [0049] “As second positioning means 39 at the filter insert, here a radially inward-protruding dog 39' is provided on the inner circumference of supporting body 33 of filter insert 3. Second positioning means 29 and 39 ensure that when filter insert 3 is plugged onto standpipe 2, filter insert 3 assumes a defined position, regarded in the circumferential direction, relative to standpipe 2. Here, first positioning means 18 and 28 and second positioning means 29 and 39 are matched to one another in such a way that, in the assembled state of liquid filter 1, as shown in FIG. 1, closing pin 35 on lower end plate 32 of filter insert 3 is forced into the position in which it is ready for engagement with liquid discharge channel 15”);
a filter element (30) attached to the bottom surface of the end cap (31);
Ardes is silent as to a water separator at the filter base; and a pin attached to the water separator.

Therefore, it would have been obvious to one of ordinary skill in the art be-fore the effective filling date to substitute one known element, the filter base of Ardes, for another, the filter base comprising a water separator and a pin attached to the water separator as taught by Braunheim, to yield the predictable results of removing any water which is present in the fuel being treated by capturing said water within the water separator. MPEP § 2143.I.B.
Regarding claim(s) 16, the combination of Ardes and Braunheim teaches the fuel filter of claim 15.
Ardes further teaches a filter center support (see Figs. 1 & 3, supporting body 33; see also ¶ [0044] “a hollow cylindrical grid-shaped supporting body 33 that radially inwardly supports hollow cylindrical filter material body 30 when there is a flow through it,”) having:
a first portion extending along a first axial length (see Figs. 1 & 3, bottom portion of support 33), and

the first portion having:
a first inner diameter that is greater than a second inner diameter of the second portion (see Figs. 1 & 3, the first/bottom portion of the support 33 has a larger diameter than diameter of the top/second portion of the support 33); and
a first inner contact surface at the first inner diameter (see Fig. 3, inner surface of the bottom portion of support 33).
Regarding claim(s) 17, the combination of Ardes and Braunheim teaches the fuel filter of claim 15.
Ardes further teaches where an axial gap (see Fig. 1) is formed between a top surface of the housing (see Fig. 1, top surface of the horizontal portion of the bottom housing 10) and a bottom surface of the filter base surface (see Fig. 1, bottom surface of filter base 32).
Regarding claim(s) 18, the combination of Ardes and Braunheim teaches the fuel filter of claim 15.
The combination of Ardes and Braunheim is silent as to wherein the at least one prong includes three prongs.
However, like the apparatus at issue in Harza, the fact that a claimed device has a plurality of prongs is not sufficient by itself to patentably distinguish the claimed invention over an otherwise old device unless there are new or unexpected results.
The reference does not disclose any reason or advantage for there to be only one prong. Applicant has not provided convincing evidence of a new and unexpected result.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to provide 3 prongs, since it has been held that mere duplication 
Regarding claim(s) 19, the combination of Ardes and Braunheim teaches the fuel filter of claim 15.
Ardes further teaches wherein the axial surface (39 & 39’) engages with an upper surface (29 & 29’) of the housing (10, & 2) to axially locate the fuel filter in the housing (see ¶ [0049] “As second positioning means 39 at the filter insert, here a radially inward-protruding dog 39' is provided on the inner circumference of supporting body 33 of filter insert 3. Second positioning means 29 and 39 ensure that when filter insert 3 is plugged onto standpipe 2, filter insert 3 assumes a defined position, regarded in the circumferential direction, relative to standpipe 2. Here, first positioning means 18 and 28 and second positioning means 29 and 39 are matched to one another in such a way that, in the assembled state of liquid filter 1, as shown in FIG. 1, closing pin 35 on lower end plate 32 of filter insert 3 is forced into the position in which it is ready for engagement with liquid discharge channel 15”);.
Regarding claim(s) 20, the combination of Ardes and Braunheim teaches the fuel filter of claim 15.
Ardes further teaches wherein the axial surface (39’) is flat (see Fig. 1) (see ¶ [0049] “As second positioning means 39 at the filter insert, here a radially inward-protruding dog 39' is provided on the inner circumference of supporting body 33 of filter insert 3.”).
Claim(s) 6, 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes.
Regarding claim(s) 6, Ardes teaches the fuel filter assembly of claim 1.
Ardes is silent as to wherein the pin (35) includes: a first set of fins and a second set of fins that are orthogonal to the first set of fins, wherein a profile of each of first set of fins is different from a profile of each of the second set of fins.

Regarding claim(s) 13, Ardes teaches the method of claim 10.
Ardes is silent as to wherein the at least one prong includes three prongs.
However, like the apparatus at issue in Harza, the fact that a claimed device has a plurality of prongs is not sufficient by itself to patentably distinguish the claimed invention over an otherwise old device unless there are new or unexpected results.
The reference does not disclose any reason or advantage for there to be only one prong. Applicant has not provided convincing evidence of a new and unexpected result.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to provide 3 prongs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04.VI.B.
Regarding claim(s) 14, Ardes teaches the method of claim 13.
Ardes further teaches engaging an O-ring of the extension (41) with a hole of the upper end of the center stack (2) (see ¶ [0042] “Standpipe 2 is realized as a closed tube over a lower part of its height, and is perforated thereabove. In an upper end region of standpipe 2, a filter bypass valve 4 is situated therein, having a valve body 41 that is preloaded in the closing direction by a spring. Valve body 40 works together with a valve seat 41 that is integrally formed on an upper end plate 31 of filter insert 3. Filter bypass valve 4 permits a flow to pass through liquid filter 1 while bypassing filter insert 3 when this insert is clogged by dirt particles.”; the valve body 41 (sic reads on the claimed o-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


ANGEL OLIVERA
Examiner
Art Unit 1773

/ANGEL OLIVERA/Examiner, Art Unit 1773